DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 11/09/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 15-18, 22-25, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 10,461,653), hereinafter Wong.
Regarding claim 1, Wong discloses (see figures 3-5) a controller (figure 3, part control circuit that control M0 and MA) configured to control a power converter (figure 3, part flyback converter) (column 5; lines 7-8; flyback circuit), the power converter (figure 3, part flyback converter) having a transformer (figure 3, part transformer between L1/L2), a low side switch (figure 3, part M0) for drawing current from a supply voltage (figure 3, part Vin) through a primary winding of the transformer (figure 3, part L1) and a high side switch (figure 3, part MA) for coupling the primary winding of the transformer (figure  to a snubber capacitor (figure 3, part C1), wherein the controller (figure 3, part control circuit that control M0 and MA) is configured to generate drive signals (figure 3, part drive signals that control M0 and MA) to control the opening and closing of the low side switch (figure 3, part M0)  and the high side switch (figure 3, part MA)  to form a regulated output voltage (figure 3, part Vout) (column 5; lines 7-41), and wherein the controller (figure 3, part control circuit that control M0 and MA) is configured to open the high side switch (figure 3, part MA; turn-off) (figure 4, part MA; turn-off at low logic) during each of a series of switching cycles (figure 4, part series of switching cycles) when a first voltage (figures 3 and 4, part Vsw) generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) reaches a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; At first time T1, MA open (turn-off) when Vsw reaches a Vin. If after first time T1 [wherein MA turn-off when Vsw = Vin], Vsw drop or is greater than low threshold when the timing reaches the first time T1, the open time (turn-off) is adjusted [advanced or delayed the turn-off time]. Therefore, the adjusted of delayed the open time (turn-off time) after first time T1 results that the determined level being higher than the supply voltage Vin) (column 5; lines 28-41; after the first switch tube MA is turned off, when the node voltage Vsw reaches an input voltage Vin for the first time, start timing. If the node voltage Vsw drops to a low threshold before the timing reaches a first time T1, a turn-off moment of the first switch tube MA in a next circle is advanced; and if node voltage Vsw is greater than the low threshold when the timing reaches , the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin) (columns 5-6; lines 7-67 and 1-10).
Regarding claim 2, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to control a flyback converter that performs DC-to-DC power conversion (figure 3, part flyback converter) (column 5; lines 7-8; flyback circuit).
Regarding claim 6, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to hold open the high side switch (figure 4, part MA; open [turn-off]; low logic) during each switching cycle while the low side switch is closed (figure 4, part M0; closed [turn-on]; high logic) and then opened (figure 4, part M0; open [turn-off] after closed [turn-on]; low logic) and wherein the controller (figure 3, part control circuit that control M0 and MA)  is configured hold open the low side switch (figure 4, part M0; open [turn-off] after closed [turn-on]; low logic)  while the high side switch is closed and then opened (figure 4, part MA; closed [turn-on] after open [turn-off]; high logic).
Regarding claim 7, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the high side switch is closed (figure 4, part MA; closed [turn-on]; high logic) in accordance with zero volt switching .
Regarding claim 8, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to the close the high side switch (figure 4, part MA; closed [turn-on]; high logic) during each of the series of switching cycles (figure 4, part series of switching cycles) based on a window comparison (figure 5, part Comp1/Comp2) (columns 6 and 7; lines 60-67 and 1-58).
Regarding claim 9, Wong discloses everything claimed as applied above (see claim 8). Further, Wong discloses (see figures 3-5) the window comparison (figure 5, part Comp1/Comp2) compares the first voltage (figure 5, part Comp1; Vsw) generated at the node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) to the supply voltage (figure 5, part Comp1; Vin).
Regarding claim 10, Wong discloses (see figures 3-5) a switching power supply (figure 3) comprising: a power converter (figure 3, part flyback converter) (column 5; lines 7-8; flyback circuit) having a transformer (figure 3, part transformer between L1/L2), a low side switch (figure 3, part M0) configured to draw current from a supply voltage (figure 3, part Vin) through a primary winding of the transformer (figure 3, part L1) and a high side switch (figure 3, part MA) for coupling the primary winding of the transformer (figure 3, part L1) to a snubber capacitor (figure 3, part C1), and a controller (figure 3, part control circuit that control M0 and MA) configured to synchronously control the opening and closing of the low side switch (figure 3, part M0)  and the high side switch (figure 3, part , wherein the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) are each repeatedly opened and closed in a series of switching cycles (figure 4, part series of switching cycles) so as to form a regulated output voltage (figure 3, part Vout) (column 5; lines 7-41), wherein a first voltage (figures 3 and 4, part Vsw) is generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA), and wherein the controller (figure 3, part control circuit that control M0 and MA) is further configured to open the high side switch during each switching cycle (figures 3 and 4, part MA; open[turn-off]; low logic) when the first voltage (figures 3 and 4, part Vsw) falls to a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; At first time T1, MA open (turn-off) when Vsw reaches a Vin. If after first time T1 [wherein MA turn-off when Vsw = Vin], Vsw drop or is greater than low threshold when the timing reaches the first time T1, the open time (turn-off) is adjusted [advanced or delayed the turn-off time]. Therefore, the adjusted of delayed the open time (turn-off time) after first time T1 results that the determined level being higher than the supply voltage Vin) (column 5; lines 28-41; after the first switch tube MA is turned off, when the node voltage Vsw reaches an input voltage Vin for the first time, start timing. If the node voltage Vsw drops to a low threshold before the timing reaches a first time T1, a turn-off moment of the first switch tube MA in a next circle is advanced; and if node voltage Vsw is greater than the low threshold when the timing reaches the first time T1, the turn-off moment of the first switch MA in the next circle is delayed), and wherein the determined level (figures 3 and 4, part determined  being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin) (columns 5-6; lines 7-67 and 1-10).
Regarding claim 11, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, Wong discloses (see figures 3-5) a controller (figure 3, part control circuit that control M0 and MA) configured to control a power converter (figure 3, part flyback converter) (column 5; lines 7-8; flyback circuit), the power converter (figure 3, part flyback converter) having a transformer (figure 3, part transformer between L1/L2), a low side switch (figure 3, part M0) for drawing current from a supply voltage (figure 3, part Vin) through a primary winding of the transformer (figure 3, part L1) and a high side switch (figure 3, part MA) for coupling the primary winding of the transformer (figure 3, part L1) to a snubber capacitor (figure 3, part C1), wherein the controller (figure 3, part control circuit that control M0 and MA) is configured to generate drive signals (figure 3, part drive signals that control M0 and MA) to control the opening and closing of the low side switch (figure 3, part M0)  and the high side switch (figure 3, part MA)  to form a regulated output voltage (figure 3, part Vout) (column 5; lines 7-41), and wherein the controller (figure 3, part control circuit that control M0 and MA) is configured to operate in a first mode  in which the high side switch is opened (figure 3, part MA; turn-off) (figure 4, part MA; open [turn-off]; at low logic) during each switching cycle (figure 4, part switching cycle)  when a first voltage (figures 3 and 4, part Vsw) generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) falls to a level of the supply voltage (figures 3 and 4, part Vsw=Vin) (column 5; lines 28-41; the first switch tube MA is turned off, when the node voltage Vsw reaches an input voltage Vin for the first time) and wherein the controller (figure 3, part control circuit that control M0 and MA)  is configured to operate in a second mode (figure 4, part second mode after first time T1 when the open [turn-off] time is adjusted)  in which the high side switch is opened (figure 3, part MA; turn-off) during each switching cycle (figure 4, part switching cycle) when the first voltage (figures 3 and 4, part Vsw) falls to a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; At first time T1, MA open (turn-off) when Vsw reaches a Vin. If after first time T1 [wherein MA turn-off when Vsw = Vin], Vsw drop or is greater than low threshold when the timing reaches the first time T1, the open time (turn-off) is adjusted [advanced or delayed the turn-off time]. Therefore, the adjusted of delayed the open time (turn-off time) after first time T1 results that the determined level being higher than the supply voltage Vin) (column 5; lines 28-41; after the first switch tube MA is turned off, when the node voltage Vsw reaches an input voltage Vin for the first time, start timing. If the node voltage Vsw drops to a low threshold before the timing reaches a first time T1, a turn-off moment of the first , the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin) (columns 5-6; lines 7-67 and 1-10).
Regarding claim 18, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 22, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 23, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 24, Wong discloses (see figures 3-5) a switching power supply (figure 3) comprising: a power converter (figure 3, part flyback converter) (column 5; lines 7-8; flyback circuit) having a transformer (figure 3, part transformer between L1/L2), a low side switch (figure 3, part M0) configured to draw current from a supply voltage (figure 3, part Vin) through a primary winding of the transformer (figure 3, part L1) and a high side switch (figure 3, part MA) for coupling the primary winding of the transformer (figure 3, part L1) to a snubber capacitor (figure 3, part C1), and a controller (figure 3, part control circuit that control M0 and MA) configured to synchronously control the opening and closing of the low side switch (figure 3, part M0)  and the high side switch (figure 3, part MA), wherein the low side switch (figure 3, part M0) and the high side switch (figure  are each repeatedly opened and closed in a series of switching cycles (figure 4, part series of switching cycles) so as to form a regulated output voltage (figure 3, part Vout) (column 5; lines 7-41), wherein a first voltage (figures 3 and 4, part Vsw) is generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA), and wherein the controller (figure 3, part control circuit that control M0 and MA) is further configured to operate in a first mode (figure 4, part first mode at first time T1) in which the high side switch is opened (figure 3, part MA; turn-off) (figure 4, part MA; open [turn-off]; at low logic) during each switching cycle (figure 4, part switching cycle)  when the first voltage (figures 3 and 4, part Vsw) falls to a level of the supply voltage (figures 3 and 4, part Vsw=Vin) (column 5; lines 28-41; the first switch tube MA is turned off, when the node voltage Vsw reaches an input voltage Vin for the first time) and wherein the controller (figure 3, part control circuit that control M0 and MA)  is configured to operate in a second mode (figure 4, part second mode after first time T1 when the open [turn-off] time is adjusted)  in which the high side switch is opened (figure 3, part MA; turn-off) during each switching cycle (figure 4, part switching cycle) when the first voltage (figures 3 and 4, part Vsw) falls to a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; At first time T1, MA open (turn-off) when Vsw reaches a Vin. If after first time T1 [wherein MA turn-off when Vsw = Vin], Vsw drop or is greater than low threshold when the timing reaches the first time T1, the open time (turn-off) is adjusted [advanced or delayed the turn-off time]. Therefore, the adjusted of delayed the open time (turn-off time) after first time T1 results that , and wherein the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin) (columns 5-6; lines 7-67 and 1-10).
Regarding claim 25, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 29, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 30, claim 7 has the same limitations, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 12-14, 19-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 10,461,653), hereinafter Wong, in view of Song et al. (US 2018/0226895), hereinafter Song.
Regarding claim 3, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to control the power converter (figure 3, part flyback converter) so that output voltage (figure 3, part Vout) is formed from a current induced in a secondary winding of the transformer (figure 3, part L2) and wherein the output voltage is regulated (figure 3, part Vout). However, Wong does not expressly disclose a feedback loop.
Song teaches (see figures 2-9) the controller (figure 2, part 260) is configured to control the power converter (figure 2, part 200) so that output voltage (figure 2, part Vo) is formed from a current induced in a secondary winding of the transformer (figure 2, part secondary winding of TR) and wherein the output voltage (figure 2, part Vo) is regulated in a feedback loop (figure 2, part feedback loop from Vo to 260)(paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Wong with the feedback loop features as taught by Song, because it provides more efficient power conversion control.
Regarding claim 4, Wong discloses everything claimed as applied above (see claim 1). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to adjust the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) (columns 5-6; lines 7-67 and 1-10). However, Wong does not expressly only when the power converter is not under a light load condition.
Song teaches (see figures 2-9) the controller (figure 2, part 260) is configured to adjust (figures 2 and 4, part SW2 at PWM) only when the power converter is not under a light load condition (figure 2, part 262; when EN is high at high-load, the active clamp operation is active) (figure 4, parts Io [IoB], EN [high] and SW2 [PWM]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Wong with the control features as taught by Song and obtain the controller is configured to adjust the determined level only when the power supply is not under a light load condition, because it provides more efficient performance based on load ranges (paragraph [0007]).
Regarding claim 5, Wong and Song teach everything claimed as applied above (see claim 4). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA). However, Wong does not expressly disclose the controller is configured to detect the light load condition by detecting the output voltage rising above a threshold.
Song teaches (see figures 2-9) the controller (figure 2, part 260) is configured to detect the light load condition (figure 2, part 262) by detecting the output voltage (figure 2, part 262; detected Vo) rising above a threshold (figure 4, part Io decrease and Vo rising at Operating Point A [light load condition]) (paragraphs [0026]-[0028]; power management unit 262 generates active-clamp enable signal EN, which enables active control of control signal SW2 of clamp switch 205, based on flyback converter 200's operating conditions. In the embodiment in FIG. 2, flyback .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Wong with the control features as taught by Song, because it provides more efficient performance based on load ranges (paragraph [0007]).
Regarding claim 12, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, Wong discloses everything claimed as applied above (see claim 17). Further, Wong discloses (see figures 3-5) the controller (figure 3, part control circuit that control M0 and MA) is configured to operate in the first mode (figure 4, part first mode at first time T1) and otherwise the controller (figure 3, part control circuit that control M0 and MA) is configured to (figure 4, part second mode after first time T1 when the open [turn-off] time is adjusted). However, Wong does not expressly disclose operate in the first mode when the power converter is under a light load condition and otherwise the controller is configured to operate in the second mode.
Song teaches (see figures 2-9) operate in the first mode when the power converter is under a light load condition (figure 2, part 262; when EN is low at light-load, the passive clamp operation is active) (figure 4, part operation point A) and otherwise the controller (figure 2, part 260) is configured to operate in the second mode (figure 2, part 262; when EN is high at high-load, the active clamp operation is active) (figure 4, part operation point B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Wong with the control features as taught by Song and obtain operate in the first mode when the power supply is under a light load condition and otherwise the controller is configured to operate in the second mode, because it provides more efficient performance based on load ranges (paragraph [0007]).
Regarding claim 21, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 26, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 27, claim 20 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 28, claim 5 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 10-11 of the Applicant's Response (“Applicant's independent claim 1 recites that "the controller is configured to open the high side switch during each of a series of switching cycles when a first voltage generated at a node between the low side switch and the high side switch reaches a determined level, the determined level being higher than the supply voltage by an amount that is adjusted dependent on a monitored level of the supply voltage." The Applicant respectfully submits that Wong et al. does not teach or suggest the above-quoted limitations of Applicant's claim 1”).
The Examiner respectfully disagrees with Applicant’s arguments, because Wong discloses the controller (figure 3, part control circuit that control M0 and MA) is configured to open the high side switch (figure 3, part MA; turn-off) (figure 4, part MA; turn-off at low logic) during each of a series of switching cycles (figure 4, part series of switching cycles) when a first voltage (figures 3 and 4, part Vsw) generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) reaches a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; At first time T1, MA open (turn-off) when Vsw reaches a Vin. If after first time T1 [wherein MA turn-off when Vsw = Vin], Vsw drop or is greater than low threshold when the timing reaches the first time T1, the open time (turn-off) is adjusted [advanced or delayed the turn-off time]. Therefore, the adjusted of delayed the open time (turn-off time) after first time T1 results that the determined level being higher than the supply voltage Vin) (column 5; lines 28-41), the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin) (columns 5-6; lines 7-67 and 1-10). As presented in the rejection above, after the first time T1 [wherein MA s not as ideal at T1 and, therefore, the open time (turn-off) of the high side switch (figure 3, part MA) is when the first voltage (figures 3 and 4, part Vsw) generated at a node between the low side switch (figure 3, part M0) and the high side switch (figure 3, part MA) reaches a determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches; at non-ZVS condition), the determined level (figures 3 and 4, part determined level based on Vin + VL1 where Vsw reaches) being higher than the supply voltage (figure 3, part Vin) by an amount that is adjusted dependent on a monitored level (figure 4, part monitored Vin input to Comp1) of the supply voltage (figure 3, part Vin). Therefore, based on the broad claim language as recited, Wong meets with the claim limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839